DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9 is objected to because of the following informalities:  the amendment to the claims deletes “first” used to describe the wearable device; however the amendment did not delete “first” throughout the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rott et al. (US Patent Publication No 2012/0126972 hereinafter Rott).
With reference to claim 1, Rott discloses a wearable device (101) (see paragraph 29; Fig. 1) comprising:
a first transducer (211) configured to operate in a first sensing modality during one or more gestures made by a wearer of the wearable device (see paragraph 33); and
a second transducer (412) configured to operate in a second sensing modality during the one or more gestures (in teaching using multiple transducers on the wearable device; see paragraphs 33, 52; Figs. 4, 10);
wherein each gesture comprises a one-handed gesture (see paragraph 33, 40; Fig. 2), having a duration from a beginning to an end, a full duration of each gesture completed on a first hand of the wearer (in teaching multiple tapping, press and hold, and swiping gestures; see paragraphs 55-56);
wherein each thumb gesture has a movement portion and a contact portion that are not mutually exclusive one from the other (see paragraphs 50-51; Fig. 10);
the movement portion of each gesture comprising movement (141-142) of a first finger (thumb) of the first hand (see paragraphs 50-51; Fig. 10); and
the contact portion of each gesture comprising contact (1011a-c) between the first finger (thumb) of the first hand with a different portion of the first hand (see paragraphs 50-51; Fig. 10); and
wherein data from at least the first transducer is processed into gesture classifications based upon the one or more thumb gestures (see paragraphs 50-52).

With reference to claim 2, Rott discloses the wearable device of claim 1, and further discloses the device further comprising: a remote device (101) (see paragraph 29; Fig. 1); and a microcontroller (18) configured to transmit at least a portion of data from each of the first transducer and the second transducer to the remote device (see paragraphs 33-34, 40; Figs. 1-2); wherein the transmitted data enables the remote device to determine the gesture classification (see paragraphs 33-34; Figs. 1-2).

With reference to claim 30, Rott discloses a wearable device (101) (see paragraph 29; Fig. 1) comprising:
a first transducer (211) configured to operate in a first sensing modality during one or more gestures made by the wearer of the wearable device (see paragraph 33; see Figs. 2-3); and
a second transducer (211) configured to operate in a second sensing modality during the one or more gestures (see paragraphs 33, 52; see Figs. 4-11);
wherein each gesture comprises a one-handed gesture (see paragraph 33, 40; Fig. 2), having a duration from a beginning to an end, a full duration of each gesture completed on a first hand of the wearer (in teaching multiple tapping, press and hold, and swiping gestures; see paragraphs 55-56);
wherein each gesture has a movement portion and a contact portion that are not mutually exclusive one from the other (see paragraphs 50-51; Fig. 10);
the movement portion of each gesture comprising movement (141-142) of a first finger (thumb) of the first hand (see paragraphs 50-51; Fig. 10); and
the contact portion of each gesture comprising contact (1011a-c) between the first finger (thumb) of the first hand with a different portion of the first hand (see paragraphs 50-51; Fig. 10); and
wherein data from at least the first transducer is processed into gesture classifications based upon the one or more gestures made by a wearer of the wearable device (see paragraphs 50-52).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 19, 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rott as applied to claim 1 or 30 above, and further in view of Priyantha et al. (US Patent Publication No. 2015/0326985; hereinafter Priyantha).
With reference to claim 4, Rott discloses all that is required as explained above with reference to the wearable device of claim 1, however fails to disclose the usage of an amplifier and filter as recited.
Priyantha discloses a hand-worn device (10) for surface gesture input (see abstract), and further discloses the device (10) further comprising an amplifier (30) configured to receive the transmitted data from the receiver and increase an amplitude of at least a portion of the transmitted (see paragraph 15; Fig. 1); and a filter (28) configured to filter the amplified data to remove data that is not associated with the movement of the thumb (see paragraph 15; Fig. 1).
Therefore it would have been obvious to one of ordinary skill to allow the usage of an amplifier and filter similar to that which is taught by Priyantha to be carried out in a device similar to that which is taught by Rott thereby using a known technique to improve the signals received in the device.

With reference to claim 6, Rott discloses all that is required as explained above with reference to the wearable device of claim 1, and while disclosing the glove includes a transducer wrapping around the index finger (see paragraph 54), there fails to disclose that the wearable device is a ring as recited.
Priyantha further discloses wherein the wearable device is a ring configured to be positioned about a thumb (see paragraph 25; Fig. 2). 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a wearable device as a ring similar to that which is taught by Priyantha to be carried out in place of the glove arrangement similar to that which is taught by Rott, thereby providing a substitution of known elements for another to obtain predictable results.

With reference to claim 31, Rott discloses the wearable device of claim 30, and while disclosing the usage of a variety of transducers (see paragraph 36), there fails to be specific disclosure of a contact microphone as recited.
Priyantha further discloses that the first transducer is a contact microphone (14) that captures sounds resultant by the one or more one-handed gestures made by the wearer of the wearable device (see paragraphs 15-16 Fig. 2); wherein the second transducer is a gyroscope that captures movements resultant by the one or more one-handed gestures made by the wearer of the wearable device (see paragraphs 25-26, 57); and wherein data from the first transducer and the second transducer are processed into the gesture classifications (see paragraphs 40-42; Fig. 7).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a wearable device as a ring similar to that which is taught by Priyantha to be carried out in place of the glove arrangement similar to that which is taught by Rott, thereby providing a substitution of known elements for another to obtain predictable results.

With reference to claim 32, Rott discloses the wearable device of claim 30, and while disclosing the usage of a variety of transducers (see paragraph 36), there fails to be specific disclosure of a contact microphone as recited.
Priyantha further discloses wherein the first transducer (14) is a contact microphone that captures sounds resultant by the one or more one-handed gestures made by the wearer of the wearable device (see paragraphs 25, 27; Fig. 2); wherein the second transducer (16) is an inertial measurement unit that captures movements resultant by the one or more one-handed gestures made by the wearer of the wearable device (see paragraph 25 Fig. 2); and wherein data received from the first sensor (14) and the second sensor (16) are processed into gesture classifications based upon gestures made by a wearer of the wearable device (see paragraphs 40-42; Fig. 7).

With reference to claim 34, Rott discloses the wearable device of claim 30, and while disclosing the usage of a variety of transducers (see paragraph 36), there fails to be specific disclosure of a contact microphone as recited.
Priyantha further discloses wherein the first transducer (14) and the second transducer (16) form a set of sensors (see Fig. 2); wherein the set of transducers is selected from the group consisting of a first set of transducers, a second set of transducers, a third set of transducers, and combinations thereof; wherein the first set of transducers comprises: a contact microphone (14) that captures sounds resultant by the one or more one-handed gestures made by the wearer of the wearable device (see paragraphs 25-26, 57; Figs. 1-2, 6); and a gyroscope that captures movements resultant by the one or more one-handed gestures made by the wearer of the wearable device (see paragraphs 25-26, 57; Figs. 1-2, 6); wherein data from both the contact microphone (16) and the gyroscope (see paragraph 57; Fig. 6) are processed into the gesture classifications (see paragraphs 25-26; Fig. 3); wherein the second set of transducers comprises: a contact microphone (14) that captures sounds resultant by the one or more one-handed gestures made by the wearer of the wearable device (see paragraphs 25-26, 57; Figs. 1-2, 6); and an inertial measurement unit (16) that captures movements resultant by the gestures made by the wearer of the wearable device (see paragraph 25); wherein data from both the contact microphone (14) and the inertial measurement unit (16) are processed into the gesture classifications based upon gestures made by a wearer of the wearable device (see paragraphs 25-26, 57; Figs. 1-2, 6); and wherein the third set of transducers comprises: contact microphones (14); and an acoustic transducer that emits sounds during gestures made by the wearer of the wearable device; wherein the contact microphones capture sounds emitted by the transducer; and wherein data received from the contact microphones is processed into gesture classifications based upon gestures made by a wearer of the wearable device.

With reference to claim 19, Priyantha and Li disclose the wearable device of claim 34, wherein Priyantha further discloses a method for determining a gesture (see Figs. 3-4), the method from a set of gesture classifications (see Fig. 7) made by the wearer of the wearable device (10) comprising; detecting, by a by the wearable device (10) data representative of the sounds data received by the first sensor (14) that are indicative of contact of at least a first portion of the wearer of the wearable device and a second portion of the wearer of the wearable device (see paragraphs 16-17; Fig. 5); and motion data received by the second sensor (16) that are indicative of at least a movement of the first portion of the wearer of the wearable device (see paragraphs 11, 16); apportioning the data representative of the sounds data into sound portions (audio envelope; see paragraph 15, 17); determining, by a processor, a maximum energy of each of the sound portions (see paragraph 14); comparing the maximum energy of each of sound portions to a pre-determined threshold (length threshold; see paragraph 14); responsive to the maximum energy of at least one of the sound portions exceeding the pre-determined threshold, identifying the respective sound portion as a start of a gesture (tap (712), swipe (714); see paragraphs 40, 43; Fig. 7); comparing, by the processor, consecutive sound portions subsequent to the start of the gesture to the pre-determined threshold (see paragraph 43; Fig. 7); responsive to the consecutive sound portions having a maximum energy equal to or greater than the pre-determined threshold, determining a duration of the gesture (see paragraphs 20, 35); responsive to the duration of the gesture exceeding a predetermined length of time (see paragraph 40), analyzing the motion data, wherein analyzing the motion data comprises determining a maximum frequency of the motion data (see paragraph 40; Fig. 7); responsive to the maximum frequency falling with a specified range, identifying each of sound portions, the consecutive sound portions, and the motion data as the full gesture (308) (see paragraph 32; Fig. 3); based on the maximum frequency, determining whether the full gesture is in the set of gesture classifications (708-714) (see paragraphs 40-42; Fig. 7); and transmitting, by the processor, the full gesture to a remote device if the full gesture is determined to be in the set of gesture classifications (330) (see paragraphs 35-36; Fig. 4).


Claims 9, 10, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Priyantha in view of Rott.
With reference to claim 9, Priyantha a method (Fig. 3) comprising:
receiving sound data (50) captured by a wearable device (10) of a user (see paragraph 25, Fig. 2), the sound data (50) indicative of contact between a first portion of a first hand of the user wearing the wearable device and a second portion of the first hand of the user wearing the wearable device (see paragraphs 16-17);
	receiving motion data (52) captured by the wearable device (see paragraphs 24-25; Fig. 2), the motion data indicative of at least a movement of the first portion of the first hand (see paragraph 25; Fig. 2);
and
	determining, by a processor, based at least in part on the sound data and the motion data, a user input associated with the contact and the movement (see paragraphs 21-23; Fig. 2).
	While Priyantha discloses sound data being received as user input as explained above, there fails to be disclosure of a contact between a first portion and a second portion of the user’s hand.
	Rott discloses a user input device wearable by a user wherein the system is capable of receiving data captured by a wearable device of a user indicative of contact between a first portion of a first hand of the user wearing the wearable device and a second portion of the first hand of the user (see paragraph 33; Fig. 2).
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a wearable device which allows for input based on user contacting a first portion and second portion of the user’s hand, similar to that which is taught by Rott, to be carried out in a system similar to that which is taught by Priyantha to thereby provide simple input for the users as well known in the art.

With reference to claim 10, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 9, wherein Priyantha further discloses integrating, by the processor, the sound data and the motion data within a data structure (gesture packet (42), see paragraphs 20-21; Fig. 2); analyzing, by the processor, the integrated sound data and motion data to identify the user input (see paragraphs 21-22); and determining, by the processor, whether the user input is representative of one or more of a plurality of recognized gestures (see paragraphs 21-22, 27).

With reference to claim 12, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 10, wherein Priyantha further discloses determining whether the user input is representative of one or more of a plurality of recognized gesture comprises determining whether at least a portion of the integrated sound and motion data has a length exceeding a minimum gesture length (see paragraph 14).

With reference to claim 13, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 10, wherein Priyantha further discloses wherein the first portion of the user is at least one finger of the user (see paragraph 25) and the second portion of the user is at least a portion of a palm or at least one other finger of the user (see paragraph 16), however fails to disclose a thumb of the first hand and the first hand as recited. 
Rott further discloses that the first portion of the first hand of the user is the thumb of the first hand and the second portion of the first hand of the user is a portion of the first hand exclusive the thumb (see paragraph 33; Fig. 2).

With reference to claim 17, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 9, wherein Priyantha further discloses transmitting the sound data and the motion data from the wearable device to a second wearable device of the user (see paragraph 25), wherein the second wearable device is a smartwatch (see paragraphs 24, 38; Fig. 5).

With reference to claim 18, Priyantha and Rott disclose all that is required as explained above with reference to the method of claim 17, wherein Priyantha further discloses, wherein the first wearable device is a ring (see paragraph 25).


Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rott as applied to claim 30 above, and further in view of Li et al. (US Patent Publication No. 2012/0001875; hereinafter Li) and Tan et al. (US Patent Publication No. 2011/0133934; hereinafter Tan).
With reference to claim 33, Rott discloses the wearable device of claim 30, and while disclosing the usage of a variety of transducers (see paragraph 36), there fails to be specific disclosure of a contact microphone as recited.
Li discloses a touchless sensing and gesture recognition device wherein the first transducer comprises contact microphones (102) that capture sounds emitted by the second transducer (101) (see paragraph 47; Fig. 1); wherein the second transducer (101) is a transducer that emits sounds during gestures made by the user of the device (see paragraph 47); wherein data received from the contact microphones (102) is processed (302) into gesture classifications (template library; see paragraph 40) based upon gestures made by a user of the device (see paragraphs 48, 50; Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a microphone and transducer similar to that which is taught by Li to be carried out in a device similar to that which is taught by Rott to thereby an arrangement for providing accurate gesture input of the user (see Li; paragraph 41).
While disclosing the first and second transducer, Li fails to disclose the emitting range as recited in the claim.
Tan discloses a input mechanism comprising various sensing transducer is configured to emit sounds comprising acoustic chips in the range of 20Hz to 6kHz (see paragraphs 26-27).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of an acoustic range similar to that which is taught by Tan to be carried out in a device similar to that which is taught by Rott to thereby receive acoustics signals at the optimum frequency (see Tan; paragraph 27).




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rott and Priyantha as applied to claim 19 above, and further in view of Bullough (US Patent Publication No. 2018/0350378).
	With reference to claim 20, Priyantha and Li disclose the wearable device of claim 19, while Priyantha and Li disclose all that is required as explained above, however fail to disclose the sound portions having the duration as recited.
 	Bullough discloses a device capable of detection of an audio signal and reduction of feedback of the audio signal wherein apportioning the data representative of the sounds data such that each of the sound portions (envelope) in the plurality of sound portions is 100ms (see paragraph 50).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of sound portions having a duration similar to that which is taught by Bullough to be carried out in a device similar to that which is taught by Priyantha and Li to thereby produce an accurate audio output signal for processing (see Bullough; paragraph 17).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rott and Priyantha as applied to claim 19 above, and further in view of Villien (US Patent Publication No. 2017/0003721).
With reference to claim 21, Priyantha and Li disclose the wearable device of claim 19, while Priyantha and Li disclose all that is required as explained above, however fail to disclose the recited range of the maximum frequency of the motion data as recited.
Villien discloses manipulation of a mobile device having an accelerometer (AM) for movement detection wherein the specified range of the maximum frequency is 0.5Hz- 4.4Hz (see paragraph 40).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of sound portions having a duration similar to that which is taught by Villien to be carried out in a device similar to that which is taught by Priyantha and Li to thereby produce an accurate motion output signal for processing (see Villien; paragraph 30).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PARK (US2016/0292563) discloses a smart ring device which receives input from a microphone or accelerometer based on user interaction with another portion of the user or a different object (see paragraphs (90-95; Figs. 1, 3, 5).
Tan (US2011/0133934) discloses a input device which permits input through the human body wherein various sensing technologies may be used for distinguishing taps on the body to be processed as input signals (see paragraphs 23-28, 41-44; Figs. 1-4, 7-19).
CHAPESKIE et al. (US2015/0370326) discloses a wearable interface device including a band that is worn on a thumb of a user having a plurality of sensors that allow for one-handed input gestures (see abstract; paragraphs 44-55; Figs. 1-5).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625